Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed 4/29/2021, with respect to NODA et al (US 2013/0243331) and NIELSEN (US 2016/0379074) have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections has been withdrawn. 
The amendment with object claim language has overcome the cited prior art.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, 9 and 10, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to tracking and recording optical flow points on the rotation target using the optical flow method; screening the optical flow points within a preset area of the rotation axis center according to coordinate information of each optical flow point; performing a statistics on numbers of optical flow points in a first direction and a second direction within the preset area of the rotation axis center respectively; and determining a rotation direction of the rotation target according to the numbers of the optical flow points in the first direction and the second direction.
The closest prior art found:
NODA et al (US 2013/0243331) teaches a foreground state estimating unit configured to estimate a foreground state of an image using an actual image which is an image to be actually observed; and a visible model updating unit configured to update a background visible model which is visibility of the background of an image and a foreground visible model which is visibility of the foreground using an estimation result of the foreground state where motion of an object to be processed, an image area alone where the object is moving using image difference or optical flow.
NIELSEN (US 2016/0379074) teaches computer vision processing structure 146 provides information regarding the FFCs observed and extracts attributes thereof, including observables such as the bounding box around the FFC, color histogram, intensity, variations from one image frame to another, feature points within the FFC, associations of adjacent FFCs that are in a cluster and hence are part of the same mobile object, optical flow of the FFC and velocities of the feature points, undulations of the overall bounding box.
tracking and recording optical flow points on the rotation target using the optical flow method; screening the optical flow points within a preset area of the rotation axis center according to coordinate information of each optical flow point; performing a statistics on numbers of optical flow points in a first direction and a second direction within the preset area of the rotation axis center respectively; and determining a rotation direction of the rotation target according to the numbers of the optical flow points in the first direction and the second direction.
Claims 1-3, 5, 7, 9, 10-12, 14 and 16 are allow and renumber as claims 1-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jepson et al (US 2003/0219146) teaches Visual motion analysis method for detecting arbitrary numbers of moving objects in image sequences. Figures 2A-E
Hildreth (US 2008/0166022) teaches Manipulation Of Virtual Objects Using Enhanced Interactive System. Figure 4
Kurata (US 8,446,957) teaches Image processing apparatus and method using extended affine transformations for motion estimation. Figure 2A-B, 3 and 13
NODA et al (US 2013/0243331) teaches INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND PROGRAM. Figures 13-15, 17
NIELSEN et al (US 2016/0379074) teaches SYSTEM AND A METHOD FOR TRACKING MOBILE OBJECTS USING CAMERAS AND TAG DEVICES. Figure 12A-C. Figure 20A-D

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663